Exhibit Inre CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor ReportingPeriod: June 1 through 30 ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Reconciliation Amount Total Accounts Receivable at the beginning of the reporting period $ - Plus: Amounts billed during the period - Less: Amounts collected during the period - Total Accounts Receivable at the end of the reporting period $ - Accounts Receivable Aging 0-30 Days 31-60 Days 61-90 Days 91+ Days Total 0 - 30 days old $ - $ - $ - $ - $ - 31 - 60 days old - 61 - 90 days old - 91+ days old - Total Accounts Receivable - Less: Bad Debts (Amount considered uncollectible) - Net Accounts Receivable $ - $ - $ - $ - $ - TAXES
